

HOSPIRA 2004 LONG-TERM STOCK INCENTIVE PLAN
NQSO TERMS
The Participant specified below has been granted this Option by Hospira, Inc.
(the “Company”) under the terms of the Hospira 2004 Long-Term Stock Incentive
Plan (the “Plan”). The Option shall be subject to the following terms and
conditions (the “Option Terms”):
1.Terms of Award. The following words and phrases relating to the grant of the
Option shall have the following meanings:
(a)    The “Participant” is F. Michael Ball.
(b)    The “Grant Date” is __________.
(c)    The number of “Covered Shares” shall be ________ shares of Stock.
(d)    The “Exercise Price” is $____________ per share.
Except where the context clearly implies to the contrary, any capitalized term
in this award shall have the meaning ascribed to that term under the Plan.
2.    Non‑Qualified Stock Option. The Option is not intended to constitute an
“incentive stock option” as that term is used in Code section 422.
3.    Date of Exercise. Subject to the limitations of the Option Terms, on the
first anniversary of the Grant Date one-quarter of the Covered Shares subject to
these Options (rounded up) may be purchased; on the second anniversary of the
Grant Date one-half of the Covered Shares subject to these Options (rounded up)
may be purchased; on the third anniversary of the Grant Date three-quarters of
the Covered Shares subject to these Options (rounded up) may be purchased; and
on the fourth anniversary of the Grant Date these Options may be exercised in
full, provided the Expiration Date has not occurred prior to such vesting dates.
(a)    Notwithstanding the foregoing provisions of this paragraph 3, the Option
shall become fully exercisable upon the date of a Change in Control that occurs
on or before the Date of Termination if the successor company (or parent
thereof) has not either (i) assumed the Option effective on the date of the
Change in Control, without any modifications except as provided in the next
sentence, or (ii) replaced it with a comparable option as of such date having
the same intrinsic value as the Option, and the same vested percentage and
vesting schedule as the Option. The Option (if assumed) or the replacement
option shall provide for full vesting if, within the first 24 months following
the date of the Change in Control, the Participant is involuntarily terminated
for any or no reason or if the Participant terminates with Good Reason.

1

--------------------------------------------------------------------------------



(b)    The Option may be exercised (prior to or following the Date of
Termination) only as to that portion of the Covered Shares which may be
purchased in accordance with this Section 3, as of the date of exercise.
(c)    The Covered Shares shall continue to become exercisable pursuant to this
Section 3 until the Expiration Date (as defined in Section 4).
(d)    Notwithstanding the foregoing provisions of this Section 3, in the event
of termination of employment for reasons other than death, Disability or
Retirement, the Option may only be exercised on or after the Date of Termination
only as to that portion of the Covered Shares for which it was exercisable
immediately prior to the Date of Termination, or became exercisable on the Date
of Termination.
4.    Expiration. The Option shall not be exercisable after the Company’s close
of business on the last business day that occurs prior to the Expiration Date.
The “Expiration Date” shall be the earliest to occur of:
(a)    the seven‑year anniversary of the Grant Date;
(b)    if the termination of employment occurs for reasons other than death,
Disability, Retirement, involuntary termination without Cause or your
resignation with Good Reason, the three-month anniversary of the Date of
Termination (as defined in Section 10); provided, however, that if the
Participant dies during such three month period following the Date of
Termination, then the three-month anniversary of the date of death;
(c)    the date on which the Participant engages in conduct which constitutes
Cause;
(d)    the date on which the Participant, at any time prior to the one-year
anniversary of the Date of Termination, engages, directly or indirectly, for the
benefit of the Participant or others, in any activity, employment or business
which, in the sole opinion and discretion of the Committee, is competitive with
the Company or any of its Subsidiaries;
(e)    as provided under Restricted Activity in Section 5; or
(f)    as provided under Other Right to Correct Payments in Section 6.
5.    Restricted Activity.
(a)    The Participant shall not, while employed by the Company and for a period
of one year following the termination of employment for any reason:
(i)    without the prior written consent of the Committee, directly or
indirectly engage or assist any person engaging in any Competitive

2

--------------------------------------------------------------------------------



Business (as defined in Section 10), individually, or as an officer, director,
employee, agent, consultant, owner, partner, lender, manager, member, principal,
or in any other capacity, or render any services to any entity that is engaged
in any Competitive Business; provided, however, that the Participant’s ownership
of 1% of any class of equity security of any entity engaged in any Competitive
Business shall not be deemed a breach of this Section 5(a) provided such
securities are listed on a national securities exchange or quotation system or
have been registered under Section 12(g) of the Securities Exchange Act of 1934,
as amended; or
(ii)    directly or indirectly divert, take away, solicit, or assist others in
soliciting any current or prospective customer, supplier, independent contractor
or service provider of the Company or any affiliate or otherwise interfere with
the relationship between the Company or any affiliate and any current or
prospective customer, service provider, supplier, independent contractor or
stockholder.
(b)    The Participant shall not, while employed by the Company and for a period
of two years following the termination of employment for any reason: directly or
indirectly induce any person to leave employment with the Company, or solicit
for employment other than on behalf of the Company, offer employment to, or
employ, any person who was an employee of the Company, in each case within six
months of such inducement, solicitation, or offer.
(c)    If the Participant engages in any activity described in Section 5(a) or
Section 5(b) above without the written consent of the Committee, the Company, as
determined by the Committee in its sole discretion, may (i) cancel and terminate
all of the Participant’s unexercised, unexpired or unpaid Options (whether
vested or unvested) under the Plan, and (ii) rescind any exercise, payment or
delivery under any Option occurring within 12 months prior to, or at any time
following, the date of the Participant’s termination of employment for any
reason. Upon any such rescission, the Participant shall immediately (A) pay to
the Company the amount of any gain realized or payment received, and (B) forfeit
to the Company any Shares received as a result of the rescinded exercise,
payment or delivery under any Options, in such manner and on such terms and
conditions as the Committee shall require, and the Company shall be entitled, as
permitted by applicable law, to deduct from any amounts the Company owes the
Participant from time to time the amount of any such gain realized or payment
received. “Gain realized” shall be the excess of the Fair Market Value of the
Shares on the date of exercise over the Exercise Price, multiplied by the number
of Shares purchased.
6.    Other Right to Correct Payments. Subject to the Company’s Executive
Compensation Recovery Policy, and notwithstanding anything in the Option Terms
to the contrary, if the Committee determines, in its sole discretion, that the
number of

3

--------------------------------------------------------------------------------



Covered Shares determined to be delivered under the Option Terms or the value of
such Options was based on the Company’s published financial statements that have
been restated then, at the Committee’s direction, the Company may, but in no
case later than 60 months of such restatement:
(a)    cancel all unexercised, unexpired or unpaid Options (whether vested or
unvested) under the Plan that were based upon the financial performance in the
published financial statements that was subsequently restated;
(b)    rescind any exercise, payment or delivery under any Option that were
based upon the financial performance in the published financial statements that
was subsequently restated; and
(c)    if any amount has been realized from exercised Options that would have
been lower had the financial results been properly reported, recover all or any
gain realized by the Participant, as determined by the Committee in its sole
discretion, under the Option Terms that resulted from the financial results that
were subsequently restated, and the Participant agrees to repay and return any
such gain realized to the Company.
The Committee may, in its sole discretion, effect any such recovery by obtaining
repayment directly from the Participant, setting off the amount owed to the
Company against any amount or award that would otherwise be granted by the
Company to the Participant, reducing any future compensation or benefit to the
Participant or any combination thereof. “Gain realized” shall be as determined
under Section 5(c).
7.    Method of Option Exercise. Subject to the Option Terms and the Plan, the
Option may be exercised in whole or in part by filing a written notice with the
Secretary of the Company at its corporate headquarters prior to the Company’s
close of business on the last business day that occurs prior to the Expiration
Date. Such notice shall specify the number of shares of Stock which the
Participant elects to purchase, and shall be accompanied by payment of the
Exercise Price for such shares of Stock indicated by the Participant’s election.
Payment may be by cash or by check payable to the Company, or except as
otherwise provided by the Committee before the Option is exercised: (i) all or a
portion of the Exercise Price may be paid by the Participant by delivery of
shares of Stock (by actual delivery or by attestation) owned by the Participant
and acceptable to the Committee having an aggregate Fair Market Value (valued as
of the date of exercise) that is equal to the amount of cash that would
otherwise be required; and (ii) the Participant may pay the Exercise Price by
authorizing a third party to sell shares of Stock (or a sufficient portion of
the shares) acquired upon exercise of the Option and remit to the Company a
sufficient portion of the sale proceeds to pay the entire Exercise Price and any
tax withholding resulting from such exercise. Except as otherwise provided by
the Committee prior to exercise, payments made with shares of Stock in
accordance with clause (i) above shall be limited to shares held by the
Participant for not less than six months prior to the payment date. The

4

--------------------------------------------------------------------------------



Option shall not be exercisable if and to the extent the Company determines that
such exercise would violate applicable state or Federal securities laws or the
rules and regulations of any securities exchange on which the Stock is traded
and shall not be exercisable during any blackout period established by the
Company from time to time.
8.    Withholding. The exercise of the Option is subject to withholding of all
applicable taxes. At the election of the Participant, and subject to such rules
and limitations as may be established by the Committee from time to time, such
withholding obligations may be satisfied (i) through cash payment by the
Participant; (ii) through the surrender of shares of Stock by (actual delivery
or by attestation) which the Participant already owns (provided, however, that
to the extent shares described in this clause (ii) are used to satisfy more than
the minimum statutory withholding obligation, as described below, then, except
as otherwise provided by the Committee, payments made with shares of Stock in
accordance with this clause (ii) shall be limited to shares held by the
Participant for not less than six months prior to the payment date); or (iii)
through the surrender of shares of Stock to which the Participant is otherwise
entitled under the Plan; provided, however, that such shares under this clause
(iii) may be used to satisfy not more than the Company’s minimum statutory
withholding obligation (based on minimum statutory withholding rates for Federal
and state tax purposes, including payroll taxes, that are applicable to such
supplemental taxable income).
9.    Transferability. The Option is not transferable by the Participant other
than by will or by the laws of descent and distribution, and during the
Participant’s life, may be exercised only by the Participant. It may not be
assigned, transferred (except as aforesaid), pledged or hypothecated by the
Participant in any way whether by operation of law or otherwise, and shall not
be subject to execution, attachment or similar process. Any attempt at
assignment, transfer, pledge or hypothecation, or other disposition of this
Option contrary to the provisions hereof, and the levy of any attachment or
similar process upon this Option, shall be null and void and without effect.
10.    Definitions. For purposes of the Option Terms, words and phrases shall be
defined as follows:
(a)    Cause. The term “Cause” means the willful engaging by the Participant in
illegal conduct or gross misconduct which is demonstrably and materially
injurious to the Company. For purposes of this Option, no act, or failure to
act, on the Participant’s part shall be deemed “willful” unless done, or omitted
to be done, by the Participant not in good faith and without reasonable belief
that the Participant’s action or omission was in the best interest of the
Company. Notwithstanding the foregoing, the Participant shall not be deemed to
have been terminated for Cause unless and until the Company delivers to the
Participant a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters of the entire membership of the Board at a meeting of
the Board called and held for such purpose (after reasonable notice to the
Participant and an opportunity for the Participant, together with counsel, to be
heard before

5

--------------------------------------------------------------------------------



the Board) finding that, in the good faith opinion of the Board, the Participant
was guilty of conduct set forth above and specifying the particulars thereof in
detail.
(b)    Competitive Business. The term “Competitive Business” means any business
activity in which the Company or any Subsidiary is actively engaged at the time
the Participant’s employment terminates. For these purposes, entities deemed to
be engaged in Competitive Business include, by way of example and not
limitation, Abraxis BioScience, Inc., Baxter International Inc., Teva
Pharmaceuticals, Becton, Dickinson and Company, B. Braun Melsungen AG, Cardinal
Healthcare Inc., Fresenius Medical Care AG, Terumo Medical Corporation, Patheon,
Inc., and Edwards Lifesciences Corporation.
(c)    Date of Termination. The term “Date of Termination” means the first day
occurring on or after the Grant Date on which the Participant is not employed by
the Company or any Subsidiary (including the first day of a leave classified
within the Company’s Human Resources System as a Pay Continuation Leave),
regardless of the reason for the termination of employment; provided that a
termination of employment shall not be deemed to occur by reason of a transfer
of the Participant between the Company and a Subsidiary or between two
Subsidiaries; and further provided that, except for a leave classified as a Pay
Continuation Leave, the Participant’s employment shall not be considered
terminated while the Participant is on a leave of absence from the Company or a
Subsidiary approved by the Participant’s employer. If, as a result of a sale or
other transaction, the Participant’s employer ceases to be a Subsidiary (and the
Participant’s employer is or becomes an entity that is separate from the
Company), and the Participant is not, at the end of the 30‑day period following
the transaction, employed by the Company or an entity that is then a Subsidiary,
then the occurrence of such transaction shall be treated as the Participant’s
Date of Termination caused by the Participant being discharged by the employer.
(d)    Disability. The Term “Disability” means the Participant’s disability as
defined in the Hospira Long Term Disability Plan, whether or not such
Participant is a participant in such disability plan, for a period of twelve
(12) consecutive months.
(e)    Good Reason. The Term “Good Reason” means any of the following events,
absent the Participant’s consent: a reduction of the Participant’s base salary;
a material diminution in the Participant’s authorities, duties, or
responsibilities; or a material breach by the Company of any agreement between
the Company and the Participant. For each event described above, the Participant
must furnish notice to the Board within thirty (30) days of the occurrence of
the event, the Company shall have thirty (30) days after receiving such notice
in which to cure, and if the failure is not cured by the end of the cure period
the Participant must terminate employment within fifteen (15) days after the
expiration of the cure period.

6

--------------------------------------------------------------------------------



(f)    Retirement. “Retirement” of the Participant means, the occurrence of the
Participant’s Date of Termination on or after the date that the Participant
reaches the age of 55 and has 10 years of combined service with the Company or
its subsidiaries (or with Abbott Laboratories and its affiliates, provided that
the Participant transitioned employment from Abbott to the Company in
conjunction with the distribution of the Company’s common stock to the Abbott
shareholders) (as determined by the Committee).
11.    Heirs and Successors. The Option Terms shall be binding upon, and inure
to the benefit of, the Company and its successors and assigns, and upon any
person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company’s assets and business.
12.    Administration. The authority to manage and control the operation and
administration of the Option Terms shall be vested in the Committee, and the
Committee shall have all powers with respect to the Option Terms as it has with
respect to the Plan. Any interpretation of the Option Terms by the Committee and
any decision made by it with respect to the Option Terms is final and binding on
all persons.
13.    Plan Governs. Notwithstanding anything in the Option Terms to the
contrary, the Option Terms shall be subject to the terms of the Plan, a copy of
which may be obtained by the Participant from the office of the Secretary of the
Company; and the Option Terms is subject to all interpretations, amendments,
rules and regulations promulgated by the Committee from time to time pursuant to
the Plan.
14.    Not An Employment Contract. The Option will not confer on the Participant
any right with respect to continuance of employment or other service with the
Company or any Subsidiary, nor will it interfere in any way with any right the
Company or any Subsidiary would otherwise have to terminate or modify the terms
of such Participant’s employment or other service at any time.
15.    Notices. Any written notices provided for in the Option Terms or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, at the Company’s principal executive
office.
16.    Fractional Shares. In lieu of issuing a fraction of a share upon any
exercise of the Option, resulting from an adjustment of the Option pursuant to
paragraph 3.4 of the Plan or otherwise, the Company will be entitled to pay to
the Participant an amount equal to the fair market value of such fractional
share.

7

--------------------------------------------------------------------------------



17.    No Rights As Shareholder. The Participant shall not have any rights of a
shareholder with respect to the shares subject to the Option, until a stock
certificate has been duly issued following exercise of the Option as provided
herein.
18.    Amendment. The Option Terms may be amended in accordance with the
provisions of the Plan, and may otherwise be amended by written agreement of the
Participant and the Company without the consent of any other person.
IN WITNESS WHEREOF, the Company has caused these presents to be executed in its
name and on its behalf, all as of the Grant Date.
 
Hospira, Inc. 


 
By:    
Its:   






8